

EXTENSION AND MODIFICATION AGREEMENT


THIS AGREEMENT, dated effective as of the 15th day of March, 2008, by and among
DECORIZE, INC. (“Borrower”) and QUEST CAPITAL ALLIANCE II, L.L.C. (“Lender”)


WHEREAS, on or about September 11, 2006, Borrower executed and delivered to
Lender a Promissory Note in the principal sum of Seven Hundred Fifty Thousand
Dollars ($750,000.00) (the “Note”), which Note is secured by a Security
Agreement, dated September 11, 2006 (the “Security Agreement”), securing
repayment of the Note;


WHEREAS, the Note was modified pursuant to a Modification Agreement dated March
15, 2007;


WHEREAS, the Note is due and payable in full on March 15, 2008;


WHEREAS, the parties desire to extend the Note so that the principal sum shall
be due and payable in full on March 15, 2009; and


WHEREAS, the parties desire to amend the Note so that the interest payable on
the Note shall accrue at the rate of 9 ¾% per annum.


NOW, THEREFORE, inconsideration of the premises and mutual covenants herein
contained and agreed to be kept, the parties hereto do agree as follows:



 
1.
Extension. The parties hereby agree that the Note shall be extended so that the
outstanding principal of the Note and all other amounts then owing by reason of
this Note or the Security Agreement or any other agreement given in connection
with or as security for the Note shall be due and payable in full on March 15,
2009. The parties hereby agree that the accrued interest on the principal sum
outstanding from time to time shall continue to be due and payable on the last
day of each calendar month during the term of the Note.




 
2.
Modification of Interest Rate. Effective March 15, 2008, the Note shall accrue
interest at the rate of Nine and three-quarters percent (9.75%) per annum.

 

 
3.
No Other Modification. The modification and amendments to the Note set forth in
this Extension and Modification Agreement shall only modify and amend the Note
to the extent necessary to give effect to such modification and amendment, and,
except as otherwise provided in this Agreement, the Note and Security Agreement
shall continue to bind the parties to such documents and be in full force and
effect in accordance with their original terms as of their effective dates.

 

 
4.
Representations and Warranties. When Borrower signs this Agreement, Borrower
represents and warrants to Lender that: (a) there is no event which is, or with
notice or lapse of time or both would be, a default under the Note or Security
Agreement (collectively, the “Loan Documents”) except those events, if any, that
have been disclosed in writing to Lender or waived in writing by Lender, (b) the
representations and warranties in the Agreement are true as of the date of this
Agreement as if made on the date of this Agreement, (c) this Agreement does not
conflict with any law, agreement, or obligation by which Borrower is bound, and
(d) this Agreement is within Borrower’s powers, has been duly authorized, and
does not conflict with any of Borrower’s organizational papers.

 
 
 

--------------------------------------------------------------------------------

 
 

 
5.
Counterparts. This Agreement may be executed in counterparts, each of which when
so executed shall be deemed an original, but all such counterparts together
shall constitute but one and the same instrument.

 

 
6.
General Provisions.

 

 
a.
Headings. The headings, captions and arrangements used in this Agreement are,
unless specified otherwise, for convenience only and shall not be deemed to
limit, amplify or modify the terms of the Agreement, nor effect the meaning
hereof.




 
b.
Survival. All agreements, covenants, undertakings, representations and
warranties made in this Agreement shall survive the execution hereof.

 

 
c.
Governing Law. This Agreement is being executed and delivered and is intended to
be performed in the State of Missouri, and the substantive laws of such state
shall govern the validity, construction, enforcement and interpretation of the
Agreement and any related documents, unless otherwise specified therein.

 

 
d.
Attorney’s Fees and Costs. In the event that any dispute arises between the
parties hereto relating to the interpretation, enforcement or performance of
this Agreement, and such matter is referred to an attorney for resolution, the
prevailing party shall be entitled to collect from the losing party any
attorney’s fees together with any costs and expenses in the event of litigation.

 

 
e.
Assignment. This Agreement shall be binding upon and inure to the benefit of
each party hereto, and its respective successors and assigns.

 

 
7.
Final Agreement. By signing this document each party represents and agrees that:
(a) this document represents the final agreement between the parties with
respect to the subject matter hereof, (b) this document supersedes any term
sheet or other written outline of the terms and conditions relating to the
subject matter hereof, unless such term sheet or other written outline of terms
and conditions expressly provides to the contrary, (c) there are no unwritten
oral agreements between the parties, and (d) this document may not be
contradicted by evidence of any prior, contemporaneous, or subsequent oral
agreements or understandings of the parties.

 
 
 

--------------------------------------------------------------------------------

 
 
ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE. TO PROTECT YOU (BORROWER) AND US (CREDITOR) FROM
MISUNDERSTANIDNG OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH
MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE
STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING
TO MODIFY IT.


This Agreement is executed as of the date stated at the beginning of this
Agreement.
 
DECORIZE, INC.
 
QUEST CAPITAL ALLIANCE II, L.L.C.
           
By:
/s/ Steve Crowder
 
By:
/s/ Steve Fox
 
Name: Steve Crowder
 
Name: Steve Fox
Title: President
 
Title: General Manager



 
 

--------------------------------------------------------------------------------

 